Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is an answer to an Oath or Declaration filed on 2/02/2021.  Claims 3-7 are pending in this application.
Foreign Priority
2.	Applicant claims a German priority of 2/27/2019; it is considered.
Information Disclosure Statement
3.	Applicant filed an Information Disclosure Statement on 2/27/2020; it is considered.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a position or an orientation of a vehicle child seat: Claims 3, 5, and 7
- a vehicle seat: Claims 3, 5, and 7
- a control unit: Claims 3, 5, and 7
- an airbag: Claims 3, 5, and 7

- an infrared reflector: Claims 3, 5, and 7
- a marking object: Claims 3, 5, and 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Independent claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as obvious over 
Ertl et al. (US Pat. 7476248 B2) (hereinafter “Ertl”), in view of Ricci et al. (US 9020697 B2) (hereinafter “Ricci”).
A.. Per independent claim 3: Ertl teaches a method for determining a position or an orientation of a vehicle child seat in relation to a vehicle seat (note that a vehicle seat is normally a fixed reference in a vehicle, (see Ertl col. 1 lines 49-54, and col. 2 lines 43-55), comprising features:
placing a marking object on the vehicle child seat (see Ertl col. 4 lines 52-57), wherein the marking object comprises at least one of a Quick Response code, a radar reflector, a lidar reflector, or an infrared reflector (i.e., Ertl does not disclose about using a a Quick Response code, a radar reflector, a lidar reflector, or an infrared reflector; however, Ertl discloses about using a camera, see Ertl col. 1 lines 21-29).
Ertl does not disclose about an infrared camera; however, Ricci discloses about using an infrared camera onboard a vehicle to assist a passenger personally at all times (e.g., using an infrared sensor to actuating an airbag depending on a specific seating position, see Ricci, col. 12 lines 18-28, and col. 93 lines 45-55);  and 
wherein the marking object is configured to reflect electromagnetic radiation and mark  at least one of the position or the orientation of the vehicle child seat in relation to the vehicle seat for at least one interior imaging sensor based on the reflection (see Ertl col. 4 line 66 to col. 5 line 15).
- detecting, by the at least one interior imaging sensor,  the at least one of the position or the orientation of the vehicle child seat by means of the marking object (see Ertl claim 23); 
- sending the detection to a control unit for an airbag (see Ertl col. 2 lines 43-55); and
- actuating, by the control unit,  the airbag depending on the at least one of the position or the orientation of the vehicle child seat (i.e., a specific airbag would be deployed accordingly for that child seat position, see Ertl col. 2 lines 43-55); 
use an infrared sensor/camera to actuating an airbag depending on a specific seating position because an IR camera detects the thermal energy or heat emitted by child being observed and converts it into an electronic signal - this signal is then processed to produce an image wherein the heat captured by an infrared camera can be measured with a high degree of precision.
 B.	Independent claims 5, and 7 are directed to a structure, and a computer-readable medium havingsimilar limitations to above rejected claim 3 for determining a position of a vehicle child seat in relation to a vehicle seat (or a position of an associated airbag); therefore, they are rejected on similar rationales and references set forth.
C. Per dependent claim 4: The rationales and reference for rejection of claim 3 are incorporated.
Applicant claims that the method is implemented by a computer. Ertl and Ricci also suggested this limitataion (i.e., Ertl performs a calculation to obtain a marking location with a processor, see Ert col. 3 lines 1-7; and Ricci’s Fig. 2 uses a computer in a Vehicle Control System 204 after receiving sensor’s signal from Vehicle Sensors 242).
D. Per dependent claim 6: The rationales and reference for rejection of claim 5 are incorporated.
Applicant claims that the imaging sensor  comprises at least one of a 2D camera, a 3D camera, a radar sensor, or a lidar sensor. Ricci already teaches this limitation (i.e., using a radar/lidar sensor as a range sensor, see Ricci col. 23 lines 49-53).
Conclusion

9.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) t http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662